Citation Nr: 9933487	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  94-11 374	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for heart disease, 
currently evaluated as 60 percent disabling.  

2.  Entitlement to an effective date prior to November 23, 
1992, for a 60 percent rating for heart disease.

3.  Entitlement to an effective date prior to November 16, 
1993, for an award of a total compensation rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran had active service from June 1956 to June 1978.  
In a March 1979 rating decision, the veteran's claim for 
entitlement to service connection for heart disease was 
granted, and a 30 percent evaluation was assigned effective 
from July 1978.  This appeal arises from an October 1993 
rating decision of the Roanoke, Virginia Regional Office 
(RO), which assigned a 60 percent evaluation for the 
veteran's service connected heart disease effective from 
November 23, 1992.  In August 1996, the veteran appeared and 
testified at a personal hearing in Washington, D.C., which 
was conducted by C. W. Symanski, who is the member of the 
Board of Veterans' Appeals (Board) responsible for making a 
determination in this case.

In March 1997, the Board remanded the case to the RO for 
additional due process development, to include providing the 
veteran and his representative with a statement of the case 
(SOC) regarding a November 1992 claim for entitlement to an 
increased rating for a heart disability.  In April 1997, the 
RO mailed the veteran a SOC as to the increased rating issue, 
which was replaced by an amended SOC in May 1997, and the 
veteran subsequently perfected his appeal as to the issue in 
July 1997.  Therefore, this appeal also arises from a March 
1993 rating decision of the RO, which denied the veteran's 
claim for entitlement to an increased rating for a heart 
disability.  

In November 1998, the veteran again appeared and testified at 
a personal hearing in Washington, D.C., which was conducted 
by C. W. Symanski.  It is noted that the veteran has 
relocated, and the Columbia, South Carolina RO is currently 
handling his appeal.  

REMAND

The Department of Veterans Affairs (VA) has a duty to assist 
the appellant in the development of facts pertaining to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1999).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the duty to assist the 
appellant in obtaining and developing available facts and 
evidence to support his claim includes obtaining medical 
records to which he has referred.  The Court also stated that 
the Board must make a determination as to the adequacy of the 
record.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  The 
veteran testified in November 1998 that he was currently 
receiving treatment for his heart at the Charleston VA 
hospital.  Therefore, the Board requests evidentiary 
development to ensure that all pertinent up-to-date clinical 
evidence is obtained regarding the veteran's claim.  

Additionally, it appears that the veteran is receiving Social 
Security disability benefits.  The veteran testified in 
November 1998 that the Social Security Administration (SSA) 
in 1992 determined that he was totally disabled due to his 
heart disability.  It does not appear that the RO has 
requested these records.  In Masors v. Derwinski, 2 Vet. App. 
181 (1992), the Court mandated that VA must obtain a SSA 
decision granting disability benefits and the medical records 
upon which such decision was based.  In that regard, the RO 
should obtain the SSA decision and records.  

In this case, the veteran contends that he should have been 
granted a 60 percent rating for his service connected heart 
disability and a total disability rating based on individual 
unemployability when the RO considered those issues in 1984.  
At the November 1998 hearing, the veteran and his 
representative raised the issue of clear and unmistakable 
error (CUE) in the rating decisions of 1983 and 1984, denying 
an increased rating for a heart disability and a total 
compensation rating based on individual unemployability.  The 
CUE matter has not been adjudicated by the RO, but it 
certainly would have an impact on the issues that have been 
certified for 

appeal.  The CUE issue is inextricably intertwined with the 
issues before the Board and, as such, it must be adjudicated 
by the RO prior to the Board making a determination as to the 
proper rating to be assigned to the service connected heart 
disability and the effective dates of the disability ratings.  
See Harris v. Derwinski, 1 Vet. App. 180 (1991); Kellar v. 
Brown, 6 Vet. App. 157 (1994).  

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following action:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers where he has 
received treatment for a heart disability 
since his April 1998 VA examination.  
After receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and request 
copies of all records of treatment 
relating to the veteran's heart 
disability since April 1998, to include 
the Charleston, South Carolina VA Medical 
Center, which have not already been 
obtained.  All records obtained should be 
associated with the claims folder.

2.  The RO should contact the Social 
Security Administration to obtain records 
pertinent to the veteran's receipt of 
Social Security benefits, to include the 
clinical data upon which the 
Administration's determination is based.  
Once obtained, the records should be 
associated with the claims folder.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development has been completed.  If any 
development is incomplete, appropriate 
corrective 

action should be implemented.  
Thereafter, the RO should review the 
veteran's claims to include adjudication 
of the issue of whether there was clear 
and unmistakable error (CUE) in the 
rating decisions of 1983 and 1984, 
denying an increased rating for a heart 
disability and a total compensation 
rating based on individual 
unemployability.  If the CUE question is 
decided adversely, the veteran and his 
representative should be afforded 
written notice of that determination and 
the appropriate information as to his 
appellate rights.  If a timely notice of 
disagreement is filed, then the usual 
appellate procedures should be 
instituted to include issuance on a 
statement of the case on the CUE issue.  
If the increased rating and earlier 
effective date claims are denied, the RO 
should provide the veteran and his 
representative with a supplemental 
statement of the case and the applicable 
time to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



